USDC-SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC#:
CHRISTIAN SANCHEZ, on behalf of himself DATE FILED:
and all others similarly situated,
Plaintiff, 21-CV-931 (RA)
v.
ORDER

INVESTOR’S BUSINESS DAILY, INC.,

Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

Plaintiff filed this action on February 3, 2021. Dkt. 1. On March 3, Plaintiff filed an
acknowledgement of service, which stated that Defendant was served on February 17, 2021, and that
its answer was due March 10, 2021. Dkt. 6. On March 16, 2021, Defendant filed a motion for an
extension of time to answer or otherwise respond to the complaint. Dkt. 8. The Court granted the
motion, and extended the time to file an answer or otherwise respond to the complaint until April 30,
2021, To date, Defendant has not filed a response to the complaint. In addition, the parties have not
yet responded to the Court's February 9, 2021 Order, requiring them to submit a joint letter requesting
that the Court either (1) refer the case to mediation or a magistrate judge, or (2) schedule an initial
status conference. Dkt. 5. No later than June 11, 2021, the parties shall do so. To the extent that
Defendant has not appeared by that date, Plaintiff shall state as much in its letter, and shall inform the

Court whether it intends to seek default judgment against Defendants.

 

SO ORDERED.
Dated: June 2, 2021 ‘i f
New York, New York i / foe
{7
RONNIE ABRAMS

United States District Judge

 
